Order entered December 1, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00598-CV

                               MARC HEALEY, Appellant

                                            V.

NATASHA HALL AND ROYCE HALL, III, D/B/A NO LIMIT RETRIEVERS, Appellees

                     On Appeal from the County Court at Law No. 2
                               Kaufman County, Texas
                          Trial Court Cause No. 92099CC2

                                         ORDER
       Before the Court is appellee Natasha Hall’s “motion to substitute party.” We GRANT

appellee’s motion to the extent we DIRECT the Clerk of the Court to change the style of this

appeal to “Marc Healey v. Natasha Romero f/k/a Natasha Hall and Royce Hall, III, d/b/a No

Limit Retrievers.”


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE